DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 05/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,048,858 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vladislav Z. Teplitskiv on 05/06/2022.

The application has been amended as follows: 
Please amend claim 42 as follows: 
Line 1 of claim 42, replace “47” with “38”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 34, 38 and 49, the feature of a local browser executable on a local user computing device in response to a user's action within the local browser in relation to a distribution origin webpage to a designated publisher webpage on a third party publisher server and independently of any further user action, to autonomously and directly: transiently storing and manipulating locally on the local user computing device a retrieved/copied distribution content from the distribution origin webpage or an Application Programming Interface (API) to produce locally manipulated distribution content; and appending/modifying a local instance of the designated publisher webpage that requires multiple direct manual human interactions for form completion and file upload in said local browser and autonomously and directly execute/perform multiple DOM events that instruct the local browser to locally and directly perform human-like activities on said local instance of the designated real estate or housing or classified advertising publisher webpage in lieu of the multiple direct manual human interactions required for direct form completion and file upload so to permit submission of a completed form and uploaded file from said local instance of the designated publisher webpage and thus drive a distribution of the locally manipulated distribution content to the designated publisher webpage on the third party publisher server are not shown and would not have been obvious to a person of ordinary skill in the art at the time of the invention in view of the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU V HUYNH/Primary Examiner, Art Unit 2177